DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 7, change “form” to -- formed --
In Claim 1, line 8, replace “and” at the beginning of the line with -- wherein --
In Claim 8, line 1, change “outlet” to --outlets -- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation “an outermost of the partition plate” which is considered indefinite because it is unclear what “an outermost of” is referring to in this context since it could be referring to an outermost region of plate, an outermost edge of the plate, or to something else altogether. The metes and bounds of the claim are consequently unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 204693407 (U)) (hereinafter “Chen”) (see attached original document and translation for reference). 
	Regarding Claim 1, Chen teaches of a burner (Fig. 1), comprising: 
	a fire line (100) defining a mixing chamber (10) therein (see at least [0027] and Figs. 1-3), having an inlet (101), a main outlet (the combination of outlet holes 201 and 202 disposed on the top of the burner in element (20)), and an assistant outlet (302) in communication with the mixing chamber (see at least [0027], [0030] and Figs. 1-4), and comprising: 
	a first sheet (A) (see Examiner Annotated Fig below); 
	a second sheet (Z) opposite the first sheet and defining the mixing chamber (10) (see Examiner Annotated Fig below); and  
	a partition plate (20) provided between the first sheet (A) and the second sheet (Z) and having two sides connected to the first sheet and the second sheet (as is shown in Fig. 2) (see at least [0027], [0029]-[0030] and Examiner Annotated Fig), the main outlet being formed at the partition plate (it is formed at the top of it as is shown in Figs. 2 and 5), wherein the partition plate and at least one of the first sheet and the second sheet define the assistant outlet (302) (as is shown in at least Figs. 2, 3 and 4). 


    PNG
    media_image1.png
    674
    313
    media_image1.png
    Greyscale


	Regarding Claim 2, Chen also teaches that the assistant outlet comprises a first assistant outlet (outlet (302) on the left hand side of Fig. 4) and a second assistant outlet (outlet (302) on the right hand side of Fig. 4), a first side of the partition plate (left hand side of plate (20) with respect to Fig. 4) and the first sheet define the first assistant outlet (see Fig. 4), and a second side of the partition plate (right hand side of plate (20) with respect to Fig. 4) and the second sheet define the second assistant outlet (as is shown in Fig. 4).

	Regarding Claim 3, Chen also teaches that the first sheet is provided with a first profiled portion (30), the first profiled portion is sunk towards a direction away from the partition plate (as is shown in Fig. 4), and the first profiled portion and the first side of the partition plate define a first assistant gas-flow passage (flow passage on the left hand side of Fig. 4) in communication with the mixing chamber and the first assistant outlet (see at least [0030] and Fig. 4), the second sheet is provided with a second profiled portion (30), the second profiled portion is sunk towards a direction away from the partition plate and opposite the first profiled portion (as is shown in Fig. 4), and the second profiled portion and the second side of the partition plate define a second assistant gas-flow passage (flow passage on the right hand side of Fig. 4) in communication with the mixing chamber and the second assistant outlet (see at least [0030] and Fig. 4).

	Regarding Claim 4, Chen also teaches that a plurality of first profiled portions and a plurality of second profiled portions are provided (as is shown in Figs. 1 and 2), and that the plurality of first profiled portions and the plurality of second profiled portions are spaced apart along a length direction of the partition plate (as is shown in Fig. 2), a plurality of first assistant outlets are provided, positions of the plurality of first assistant outlets correspond to positions of the plurality of first profiled portions one to one (as is shown in Figs. 1 and 2), a plurality of second assistant outlets are provided, positions of the plurality of second assistant outlets correspond to positions of the plurality of second profiled portions one to one (as is shown in Figs. 1 and 2), and that each of the first assistant outlets and second assistant outlets is an elongated hole extending along the length direction of the partition plate (see at least [0027]-[0030] and Figs. 1-3).

	Regarding Claim 5, Chen also teaches that upper ends of the first profiled portion and the second profiled portion are beyond the partition plate, extend upwards in a height direction of the partition plate, and extend obliquely in a direction away from the partition plate (as is shown in Fig. 4).

	Regarding Claim 6, Chen also teaches that the main outlet comprises: 
	a plurality of first main outlets (202) provided at a middle portion of the partition plate and spaced apart in a length direction of the partition plate; and a plurality of second main outlets (201) in two rows and arranged at the two sides of the partition plate, the plurality of the second main outlets in each of the rows being spaced apart along the length direction of the partition plate (see at least [0027]-[0029] and Figs. 2 and 5). 

	Regarding Claim 7, Chen also teaches that each of the first main outlets and the second main outlets is an elongated hole extending along a width direction of the partition plate, and that a length of each of the second main outlets is less than a length of each of the first main outlets (see at least [0027]-[0029] and Figs. 2 and 5).

	Regarding Claim 8, Chen also teaches that the plurality of first main outlet and the plurality of second main outlets are arranged in groups, and the groups are offset along the length direction of the partition plate (see at least [0027]-[0029] and Figs. 2 and 5).

	Regarding Claim 9, Chen also teaches that the main outlet is arranged in a plurality of groups along the length direction of the partition plate, and that each of the groups comprises at least one first main outlet and at least one second main outlet (see at least [0027]-[0029] and Figs. 2 and 5).

	Regarding Claim 10, Chen also teaches that a distance between two adjacent groups of the main outlet is greater than or equal to a distance between two adjacent assistant outlets in the length direction of the partition plate, and that each of the groups of main outlet comprises 3 to 8 main outlets (8 main outlets are present in each group) (see at least [0027]-[0029] and Figs. 2 and 5).

	Regarding Claim 11, to the extent that Claim 11 is understood in light of the 112(b) rejection set forth in this Office Action, Chen also teaches that two ends of opposite sides of the first sheet and the second sheet are provided with end plates (the end plates of each of the first and second sheets that connect with one another to form the ends of the burner casing as shown in Figs. 1 and 2) extending along the width direction of the partition plate respectively (see Fig. 2), and wherein a position of each of the end plates corresponds to a position of a group of main outlet located at an outermost region of the partition plate (as is shown in Fig. 2).

	Regarding Claim 12: Chen teaches the burner according to Claim 1 (see the rejection for Claim 1) and explicitly discloses that “The utility model also proposes a gas water heater, which includes the above-mentioned burner” (see [0015]). Thus, Chen accordingly teaches of a gas water heater (“gas water heater”) comprising the burner according to Claim 1 (see [0015] and the rejection for Claim 1 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukunishi et al. (US 2013/0149653 A1) and Sugahara et al. (US 5,318,438) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/11/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762